Exhibit 10.3

 

November 21, 2005

 

Mr. John Hertig

85 Harbourside Road

North Quincy, MA  02171

 

Dear John,

 

I am pleased to offer you the full-time position of Chief Executive Officer of
Enpath Medical, Inc. starting January 16, 2006. In addition, subject to Board
approval and your acceptance of this offer, you will be elected to the Company’s
Board of Directors.

 

This offer includes the following:

 

•                  A salary at an annual rate of $250,000, payable in accordance
with our regular payroll practices

 

•                  A one-time sign-on bonus of $25,000 payable on January 20,
2006 (to be refunded to the Company should you voluntarily leave the Company
within six months of employment)

 

•                  A bonus opportunity of 30% of annual compensation at target
(excluding the sign-on bonus) based on the achievements of goals and objectives
set by the Board of Directors

 

•                  Three weeks of annual vacation

 

•                  Inclusion in our benefits package, subject to meeting the
applicable eligibility conditions

 

•                  A 100,000 share stock option grant with the following
features, and subject to the terms of our standard option grant:

 

•                  Grant date of January 16, 2006

 

•                  Six year term (with earlier termination upon stated events,
such as termination or change in control)

 

•                  Vesting 20% per year on the first 5 anniversaries of date of
grant

 

•                  Exercise prices as follows:

 

•                  Segment 1-  25,000 at market price of $7.70/share (the
closing price on the date of this letter) or its equivalent value

 

•                  Segment 2-  25,000 at price set in Segment 1 plus $1.30

 

•                  Segment 3-  25,000 at price set in Segment 1 plus $3.30

 

•                  Segment 4-  25,000 at price set in Segment 1 plus $5.30

 

•                  Options will, to the greatest extent possible, be issued as
incentive stock options under Code Section 422 (the first $100,000 in value
vesting in each year) with the remainder as non-qualified stock options.

 

--------------------------------------------------------------------------------


 

I will forward to you within the next several days a new hire and benefits
packet including specific coverage information and enrollment forms for our
benefit plan. We will also be forwarding to you our Confidentiality and
Non-competition Agreement and “Procedures and Guidelines Governing Insider
Trading and Tipping”. This offer is contingent upon execution of a written
employment agreement as mutually agreed to by you and the Company.

 

Once again, I am very pleased to be extending this offer of employment. I am
confident you will find Enpath Medical a challenging and rewarding opportunity
and I am excited about the impact your leadership can have on the future success
of this business.

 

 

Sincerely,

 

  /s/ James D. Hartman

 

 

Enpath Medical, Inc.

James D. Hartman

Chief Executive Officer

 

--------------------------------------------------------------------------------